Reasons for Allowance
The present claims are deemed allowable over the references of record for substantially the reasons set forth by Applicants in their response filed April 20, 2022.
While the broad disclosure of Nakashio et al. disclose the use of Reinforcing layers having thickness values of up to 300 nm, the Examiner notes that all the examples utilizing Co use thickness values of 200 nm or less and Nakashio et al. clearly teach that the thinner layers are preferred; i.e. teaching away from the claimed, higher thickness, range.  Nakashio et al. is also completely silent regarding the claimed indentation characterization methodology, which Applicants have provided evidence results in a non-obvious difference/unexpected difference in performance when the claimed property is maintained.
Similarly, Saito et al. (not clear if explicitly argued against separately) also disclose Reinforcing layers that are thinner than 200 nm (only example with Co is 50 nm), is open to larger thickness values for some other metals (Al at 500 or 1000 nm), but also has comparative examples teaching away from some of these thicker values; e.g. comparative example 4 appears to have a 4 micron thick substrate and a 600 nm thick Co layer. However, Saito et al. is also silent about the claimed indentation characterization methodology and also teaches away from thicker Reinforcement layers.
Overall, the Examiner deems that the preponderance of evidence tilts towards allowability, as the prior art appears to clearly teach away from 200 nm or larger Co layers and fails to provide sufficient evidence or specificity that one might consider the indentation limitation as ‘inherent’, noting the large number of variables that would impact the indentation formation process.  The criticality of the parameter has been demonstrated by Applicants in terms of those examples and comparative examples wherein the indentation limitations are met, or not met.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
May 27, 2022